PER CURIAM.
We affirm the judgment of conviction but remand the case to correct the discrepancy *132between the oral and written pronouncements of sentence. At the sentencing hearing, the trial judge stated that he was sentencing appellant to fifteen years “concurrent to the sentence he’s already serving.” The last page of the written sentence indicates that the sentence as to count IV is to be served consecutively to the sentences previously imposed. The court’s oral pronouncements at the sentencing hearing prevail over the written sentencing form. See Gibbs v. State, 693 So.2d 65 (Fla. 4th DCA 1997); Thomas v. State, 595 So.2d 287 (Fla. 4th DCA 1992).
GUNTHER and GROSS, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.